Title: To James Madison from Alexander J. Dallas, 29 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        29 April 1815
                    
                    The Board of Officers still continue industriously at work; but I have no result yet. Perhaps, I shall be able to communicate a plan of organization by Monday’s Mail.
                    The inclosd letter, and Extra newspaper, were received by me in the Mail of yesterday. The letter is certainly written by Mr. T. Biddle; and I presume Mr Bache threw it into the Mail, after the Bag had been locked; which accounts for the absence of a post-mark. I give credit (and so do Mr. Monroe and Mr. Crowninshield) to the news; but I have declined being the instrument of publishing it, lest it should turn out to be an imposition. The Mail of to-day will clear up all doubts. What a scene for speculation does the event, if true, open upon us! I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                 